         Case 1:20-mj-05191-UA Document 19 Filed 03/08/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                    20MJ5191
                                       :
               -v-                     :                      ORDER
                                       :
JINGDON JIANG,                         :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     A waiver of indictment and guilty plea is scheduled to

occur on March 12, 2021 at 2:00 PM.         Due to the COVID-19

pandemic, the defendant may have the option of appearing in

court or through a videoconference.         Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

question by 12:00 PM on March 10, 2021:

            Does the defendant consent to have the proceeding
            occur as a videoconference?

     If the defendant consents to have the proceeding occur as a

videoconference, please complete and submit the written consent

form attached to this Order if it is feasible to do so.

Dated:      New York, New York
            March 8, 2021


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge
